Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation “the osteomeatal complex" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the 

Claims 21, 27-31, 37-38, 42-43 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0240147 to Makower et al., either alone, or in further view of U.S. Publication no. 2003/0033001 to Igaki. 
Regarding claim 21, Makower et al. discloses a method of treating one or more sinus conditions in a patient (paragraph 186), the method comprising: 
delivering an expandable device (stent 166) to a paranasal sinus region (paragraph 186), wherein the expandable device (stent 166) is configured to expand from a first compressed configuration (such as shown in Fig. 5G’) to a second expanded configuration for conformation against sinus tissue (as shown in Figs. 5G’’ and 5G’’’), 
wherein the expandable device (stent 166) comprises one or more biodegradable filaments formed into a repeating diamond-shaped pattern (see Figs. 5G’-5G’’’), and wherein the expandable device (stent 166) is configured to release a drug (paragraph 186). 
Regarding the embodiment of Figs. 5G’-5G’’’, while the expandable device (stent 166) is disclosed as being made from a biodegradable filament material (see paragraph 186 and Figs. 5G’-5G’’’), Makower et al. does not expressly state that the expandable device (stent 166) is made from one or more biodegradable polymer filaments. 
However, paragraph 186 does expressly describe the expandable device (stent 166) as being a drug eluting stent, and paragraph 168 describes how the drug-releasing embodiments of the invention disclosed by Makower et al. include polymers to permit the release of the drug(s) over an extended period of time once deposited (paragraph 168).
It would have been obvious to one of ordinary skill in the art before the invention was made to have made the expandable device (stent 166) from a biodegradable polymer, as suggested by paragraph 186 and 168) since it is well known that many biodegradable materials used in stent applications are biodegradable polymers, and since a polymer material would be useful for facilitating drug elution from the stent (paragraph 168). 
The Examiner is of the position that Makower et al. discloses, teaches or suggests sufficient details for one of ordinary skill in the art to arrive at the present invention. 
Nonetheless, Igaki teaches an expandable device (stent 11) that comprises one or more biodegradable polymer filaments (fibers 17 are biodegradable polymers, paragraph 58) formed into a repeating diamond-shaped pattern (Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the device and method of Makower et al. so that the expandable member comprises one or more biodegradable polymer filaments formed into a repeating diamond-shaped pattern, as taught by Igaki, since Igaki teaches that this is a known design for expandable member/stents (Fig. 5 and paragraph 58).
The modified device and method of Makower et al., either alone, or in further view of Igaki will hereinafter be referred to as the modified device and method of Makower et al., either alone, or in further view of, Igaki. 
Regarding claim 27, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the device and method as discussed above concerning claim 21, and Makower et al. further teaches that the expandable device  (stent 166) comprises a tube (see Figs. 5G’-5G’’’).
Regarding claim 28, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the device and method as discussed above concerning claim 21, and Makower et al. further teaches that at least one of the one or more biodegradable polymer filaments is at least partially coated with a drug eluting layer comprising the drug (paragraph 164 teaches that the drug eluting capability is from a drug eluting coating).
Regarding claim 29, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the device and method as discussed above concerning claim 21, and Makower et al. further teaches that the drug comprises a therapeutic agent comprising one or more selected from the group consisting of. anti-inflammatory agents (steroids, paragraph 169), anti-allergens (paragraph 170), anti-cholinergic agents (paragraph 176), antihistamines (paragraph 173), anti-infectives (paragraph 168), anti-platelet agents, anti- coagulants, anti-thrombic agents, anti-scarring agents, anti-proliferative agents, chemotherapeutic agents (paragraph 178), anti-neoplastic agents (claims 25 and 31), decongestants (paragraph 171), healing promoting agent (paragraph 179), vitamins, hypersomolar agents (paragraph 177), immunomodulators (claim 25), and immunosuppressive agents.
Regarding claim 30, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the device and method as discussed above concerning claim 29, and Makower et al. further teaches that the therapeutic agent comprises an anti-inflammatory agent selected from the group consisting of 21-acetoxypregnenolone, alclometasone, algestone, amcinonide, beclomethasone, betamethasone, budesonide, chloroprednisone, clobetasol, clobetasone, clocortolone, cloprednol, corticosterone, cortisone, cortivazol, deflazacort, desonide, desoximetasone, dexamethasone, diflorasone, diflucortolone, difluprednate, enoxolone, fluazacort, flucloronide, flumethasone, flunisolide, fluocinolone acetonide, fluocinonide, fluocortin butyl, fluocortolone, fluorometholone, fluperolone acetate, fluprednidene acetate, fluprednisolone, flurandrenolide, fluticasone propionate, formocortal, halcinonide, halobetasol propionate, halometasone, halopredone acetate, hydrocortamate, hydrocortisone, loteprednol etabonate, mazipredone, medrysone, meprednisone, methylprednisolone, mometasone furoate, paramethasone, prednicarbate, prednisolone, prednisolone 25-diethylamino-acetate, prednisolone sodium phosphate, prednisone, prednival, 3 243071171Application No.: 16/588,294Docket No.: ISCT-004/04US 304259-2194 prednylidene, rimexolone, tixocortol, triamcinolone, triamcinolone acetonide, triamcinolone benetonide, triamcinolone hexacetonide, COX inhibitors, and any derivatives thereof (see list supplied in paragraph 169).
Regarding claim 31, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the device and method as discussed above concerning claim 29, and Makower et al. further teaches that the therapeutic agent comprises a chemotherapeutic or antineoplastic agent selected from the group consisting of cyclophosphamide, isophosphamide, carmustine, lomustine, 6-mercaptopurine, 5-fluo-rouracil, doxorubicin, daunorubicin, epirubicin, idarubicin, mitomycin-C, bleomycin, vincristine, vinblastine, tamoxifen, herceptin, aminoglutethamide, formestane, letrozole, anastrazole, exemestane, meth-1, meth-2, thalidomide, bevacizumab, squalamine, endostatin, angiostatin, Angiozyme, AE-941, CC-5013, medi-522, 2-methoxyestradiol, carboxyamidotriazole, combretastatin A4 prodrug, SU6668, SU11248, BMS-275291, COL-3, EMD 121974, IMC- 1C11, IM862, TNP-470, celecoxib, rofecoxib, interferon alpha, interleukin-12, interferon, bacillus calmette-guerin, monoclonal antibodies, interleukin 2, granulocyte colony stimulating factor (GCSF), a PGDF receptor antagonist, herceptin, asparaginase, busulphan, carboplatin, cisplatin, carmustine, cchlorambucil, cytarabine, dacarbazine, etoposide, flucarbazine, flurouracil, gemcitabine, hydroxyurea, ifosphamide, irinotecan, lomustine, melphalan, mercaptopurine, methotrexate, thioguanine, thiotepa, tomudex, topotecan, treosulfan, vinblastine, vincristine, mitoazitrone, oxaliplatin, procarbazine, streptocin, paclitaxel, taxotere, azathioprine, docetaxel analogs or congeners, and any derivatives thereof (see list supplied in paragraph 178).
Regarding claim 37, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 21, and Makower et al further teaches that delivering the expandable device (stent 166) to a paranasal sinus region comprises delivering the expandable device within or adjacent to one or more sinus cavities (paragraphs 43 and 180).
Regarding claim 38, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 37, and Makower et al further teaches that the one or more sinus cavities is selected from the group consisting of an ethmoid sinus cavity, a maxillary sinus cavity, a frontal sinus cavity, and a sphenoid sinus cavity (paragraphs 3, 43, and 180).
Regarding claim 42, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 21, and Makower et al further teaches further comprising releasing one or more anti-infection agents selected from the group consisting of an antibiotic, an antibacterial agent, an antifungal agent, an antiviral agent, an antiseptic agent, and a combination thereof, to the paranasal sinus region (see paragraphs 167 and 168).
Regarding claim 43, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 21, and Makower et al further teaches delivering the expandable device (stent 166) to a paranasal sinus region comprises inserting the expandable device between a middle turbinate and a lateral nasal wall (paragraphs 4, 18, 20-21, 31 and 132).
Regarding claim 45, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 29, and Makower et al further teaches that the therapeutic agent comprises an anti-allergen selected from the group consisting of pemirolast potassium and any prodrugs, metabolites, analogs, homologues, congeners, derivatives, salts, and combinations thereof (paragraph 170). 6 243071171  

  Claims 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower et al., either alone or in further view of Igaki, as applied to claim 21, in further view of U.S. Publication No. 2004/0073299 to Hudson et al.
Regarding claims 22-24, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 21, but Makower et al. does not expressly teach that the one or more biodegradable polymer filaments comprises at least two biodegradable polymer filaments, as recited in claim 22; that the at least two biodegradable polymer filaments are joined, as recited in claim 23; or that the at least two biodegradable polymer filaments are interwoven, as recited in claim 24.
Hudson et al. teaches an expandable device (stent, paragraphs 47 and 85) that is formed from one or more biodegradable polymer filaments (thick yarn 1 and thin reinforcing yarn 2; see Fig. 1) comprises at least two polymer filaments (thick yarn 1 and thin reinforcing yarn 2; see Fig. 1), as recited in claim 22; that the at least two polymer filaments (thick yarn 1 and thin reinforcing yarn 2; see Fig. 1) are joined (by weaving, see Fig. 1 and paragraphs 82 and 91), as recited in claim 23; that the at least two polymer filaments (thick yarn 1 and thin reinforcing yarn 2; see Fig. 1) are interwoven (by weaving, see Fig. 1 and paragraphs 82 and 91), as recited in claim 24.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the invention was made to have made the expandable member of the modified device and method of Makower et al., either alone, or in further view of, Igaki by a weaving technique that involves weaving at least two polymer filaments together, as taught by Hudson et al. as it is known and conventional to weave together filaments to form an expandable stent device (paragraph 82 of Hudson et al.) which provides the stent with a degree of stretchability (paragraph 84 of Hudson et al.) and such a construction would enhance the overall durability of the expandable member, since one of the filaments serves as a reinforcing fiber (paragraphs 82 and 91 of Hudson et al.). 
The modified device and method of Makower et al., either alone, or in further view of, Igaki, in further view of Hudson et al. will hereinafter be referred to as the modified device and method of Makower et al., either alone, or in further view of, Igaki, in further view of Hudson et al. 
Regarding claim 25, the modified device and method of Makower et al., either alone, or in further view of, Igaki, in further view of Hudson et al. teaches the claimed invention as discussed above concerning claim 23, but none of Makower et al., Igaki or Hudson et al. expressly state that the at least two biodegradable polymer filaments are joined by bonding, welding, mechanical fastening, or a combination thereof, as recited in claim 25. 
However, the Examiner notes that the claimed phase “wherein the at least two biodegradable polymer filaments are joined by bonding, welding, mechanical fastening, or a combination thereof,” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Hudson et al. is silent as to the process used to join the filaments (other than by weaving/knitting via conventional techniques), it appears that Hudson et al.’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of polymeric materials.  MPEP 2113.


 Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower et al. in further view of Igaki. 
Regarding claim 26, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 21, but Makower et al. does not expressly teach that the expandable device comprises a first crown-shaped structure joined to a second crown-shaped structure. 
However, Igaki teaches an expandable device construction comprising a first crown-shaped structure joined to a second crown-shaped structure (Fig. 5 and paragraph 58). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the expandable device of the device and method of Makower et al., either alone, or in further view of, Igaki, so that the expandable device has a construction comprising a first crown-shaped structure joined to a second crown-shaped structure, as taught by Igaki, since Igaki teaches that this was a well-known construction for expandable devices before the invention was made (Fig. 5 and paragraph 58 of Igaki). 

  Claims 32-34 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower et al., either alone or in further view of Igaki, as applied to claim 21, in further view of U.S. Publication No. 2003/0157187 to  Hunter. 
Regarding claims 32-34, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 21, but Makower et al. either alone, or in further view of Igaki, does not expressly teach that the expandable device is configured to release the drug over a period of time between about 5 days to about 120 days, as recited in claim 32; that the expandable device is configured to release a first amount of the drug during a first period of time, and release a second amount of the drug during a second period of time, wherein the second amount is different from the first amount, as recited in claim 33; or that the first period of time is one week, as recited in claim 34. 
Hunter teaches a drug-eluting expandable member (stent; paragraph 166) for use in treating a sinus condition (paragraph 25), the expandable member comprising biodegradable (paragraph 124) polymeric carriers (paragraph 124-125) which are useful because polymeric carriers can be fashioned in a variety of forms, with desired release characteristics and/or with specific desired properties (paragraph 125). Hunter further teaches that the expandable device is configured to release the drug over a period of time between about 5 days to about 120 days (paragraph 130), as recited in claim 32; that the expandable device is configured to release a first amount of the drug during a first period of time, and release a second amount of the drug during a second period of time, wherein the second amount is different from the first amount (paragraph 651 of Hunter teaches that biphasic release profiles are typical for biodegradable polymeric matrix, and paragraphs 487 and 505 discuss specific examples of biphasic release profiles satisfying this claim limitation),as recited in claim 33;. 
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the biodegradable polymer filaments of the modified device and method of Makower et al., either alone, or in further view of, Igaki, to have a biphasic drug delivery profile, as taught by Hunter, since Hunter expressly notes that biodegradable polymeric carriers can be fashioned in a variety of forms, with desired release characteristics and/or with specific desired properties (paragraph 125 of Hunter), and since biphasic release profiles are typical for biodegradable polymeric matrix (paragraph 651 of Hunter), to provide a stent having an initial “burst” of drug, followed by a period of sustained, long-term release of the drug (paragraph 651 of Hunter). 
The modified device and method of Makower et al., either alone, or in further view of, Igaki, in further view of Hunter, will hereinafter be referred to as the modified device and method of Makower et al., either alone, or in further view of, Igaki, in further view of Hunter. 
The modified device and method of Makower et al., either alone, or in further view of, Igaki, in further view of Hunter does not expressly state that the first period of time is one week, as recited in claim 34.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the biodegradable polymer filaments of the expandable device of the modified device and method of Makower et al., either alone, or in further view of, Igaki, in further view of Hunter to have a biphasic release profile where the first period of time is one week, because Hunter expressly teaches that biodegradable polymeric carriers are useful because polymeric carriers can be fashioned in a variety of forms, with desired release characteristics and/or with specific desired properties (paragraph 125). The exact formulation of the polymer filaments would determine the first period of time duration.
Regarding claim 44, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 21, but Makower et al. either alone, or in further view of Igaki, does not expressly teach that the expandable device is configured to release the drug at a daily dosage of about 500 µg or less per day.  
Hunter teaches a drug-eluting expandable member (stent; paragraph 166) for use in treating a sinus condition (paragraph 25), the expandable member comprising biodegradable (paragraph 124) polymeric carriers (paragraph 124-125) which are useful because polymeric carriers can be fashioned in a variety of forms, with desired release characteristics and/or with specific desired properties (paragraph 125). Hunter further teaches that the expandable device is configured to release the drug at a daily dosage of about 500 µg or less per day (paragraph 183 teaches that the stent is loaded with between 10 and 250 µg of drug, and that this is a dosage amount that is therapeutically effective). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the amount of drug contained in the biodegradable polymer filaments of the modified device and method of Makower et al., either alone, or in further view of, Igaki, to have a drug delivery profile of 500 µg or less per day, as taught by Hunter, since Hunter expressly teaches that this is a therapeutically useful quantity of drug (paragraph 183 of Hunter). 


  Claims 35 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower et al., either alone or in further view of Igaki, as applied to claim 21, in further view of U.S. Publication No. 2005/0143817 to Hunter et al. 
Regarding claims 35 and 36, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 21, but Makower et al. either alone, or in further view of Igaki, does not expressly teach that the at least one of the one or more biodegradable polymer filaments comprises poly(lactide-co-glycolide), as recited in claim 35, or comprises poly(lactide-co-caprolactone), as recited in claim 36. 
Hunter et al. teaches an expandable device (stent) for use treating sinus conditions (paragraph 17, 668 and 671) that is constructed from a biodegradable polymer material, such as poly(lactide-co-glycolide) and/or poly(lactide-co-caprolactone) (paragraph 817), as these are well known biodegradable polymers for use in such applications (paragraph 817). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the device and method of Makower et al., either alone, or in further view of, Igaki, to have used either or both of poly(lactide-co-glycolide) and/or poly(lactide-co-caprolactone) as the biodegradable polymer in the the device and method of Makower et al., either alone, or in further view of, Igaki, since poly(lactide-co-glycolide) and/or poly(lactide-co-caprolactone) are well known biodegradable polymers for use in such applications (paragraph 817 of Hunter et al.). 

   Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower et al., either alone or in further view of Igaki, as applied to claim 21, in further view of U.S. Publication No. 2007/0005094 to Eaton et al. 
Regarding claim 39, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 21, and but Makower et al. either alone, or in further view of Igaki, does not expressly teach delivering the expandable device to a paranasal sinus region comprises delivering the expandable device to the osteomeatal complex.
Eaton et al. teaches deploying a device (such as a stent) to a paranasal sinus region for the purpose of keeping a body structure open, such as the osteomeatal complex (paragraph 122). 
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the device and method of Makower et al., either alone, or in further view of, Igaki, to have deployed the modified device of Makower et al., either alone, or in further view of, Igaki, in the osteomealtal complex, as taught by Eaton et al., as the osteomeatal complex is a paranasal sinus structure, and since the expandable device of the device and method of Makower et al., either alone, or in further view of, Igaki can be used to keep the osteomeatal complex open (paragraph 122 of Eaton et al.). 
 
   Claims 40 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower et al., either alone or in further view of Igaki, as applied to claim 21, in further view of U.S. Publication No. 2006/0085027 to Santin et al. 
Regarding claims 40 and 41, the modified device and method of Makower et al., either alone, or in further view of, Igaki teaches the claimed invention as discussed above concerning claim 21, and Makower et al. further teaches that the drug is delivered during delivery of the expandable device (stent 166) to treat pain (paragraph 181), but Makower et al. either alone, or in further view of Igaki, does not expressly teach further comprising releasing one or more anesthetic drugs to the paranasal sinus region, as recited in claims 40 and 41.
Santin et al. teaches delivery of an expandable member (stent; paragraph 159) comprising a biodegradable polymeric material (paragraph 172) that elutes a drug, such as an anesthetic (paragraph 172) to a paranasal sinus region (paragraphs 2, 13 and 182). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the device and method of Makower et al., either alone, or in further view of, Igaki, such that the drug that is delievered by the expandable device is an anesthetic, as taught by Santin et al., since anesthetics are useful in treating pain (paragraph 181 of Makower et al., and paragraph 172 of Santin et al.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783